MEMORANDUM**
Charles Anthony Greene appeals pro se the district court’s judgment dismissing his action alleging that the Bureau of Indian Affairs (“BIA”) -wrongfully failed to intervene when the Choctaw Nation of Oklahoma denied Greene tribal membership. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), we affirm.
The district court properly dismissed Greene’s action because only the Choctaw Nation may grant him tribal membership, not the BIA. See Montana v. United States, 450 U.S. 544, 564, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981) (“Indian tribes retain their inherent power to determine tribal membership[.]”).
Greene’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.